DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Croquette et al, (WO 2017/014999; hereafter “Croquette”- see corresponding US 2018/0202908 for citations below) and Affleck et al., (US 2015/0204598- hereinafter “Affleck", the entire contents of which are incorporated by reference in “Croquette” at para [0098]).
As to claim 1, Croquette teaches a cryogenic storage system and a method of operating the same, comprising: 
at least one freezer port 110 ,170A, B configured to receive a first sample box 3499 extracted from a respective freezer; 
a working chamber 120, 122 configured to maintain a cryogenic environment; 
an input/output (I/O) port 3622, 3623 configured to enable external access to samples; 
a box transport robot 150 configured to transport the first sample box between the at least one freezer port, the working chamber, and the I/O port (see para [0103] et seq.)
Affleck teaches a picker robot configured to transport, within the working chamber, a sample tube between the first sample box and a second sample box (a workpiece holder conveyor 1983X is located on the conveyor unit 1983 for transferring workpiece holders, such as trays STR, to and from the cold storage locations or vaults 291. A gantry picker GPKR having an effector 1984 (that is movable in the directions of arrows 1988, 1989) is disposed on the conveyor unit 1983 for transferring samples between the workpiece holders and the portable cryogenic workstations 100, 100', 100'', 100''' held on the conveyor unit 1983. As may be realized, the gantry picker GPKR, the effector 1982 and the workpiece holder conveyor 1983X are moveable as a unit with the conveyor unit 1983 in the direction of arrow 1987. In one aspect, the multiple degrees of freedom of the shuttle 200S allows the queuing station 974 to hold the portable cryogenic workstations 100, 100', 100'', 100''' in a two- or three-dimensional array where the portable cryogenic workstations 100, 100', 100'', 100''' are located side by side and/or one above the other), see para [0046]).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Privat De Fortune et al., (WO 2017/198628, which corresponds to US 2019/0277868) which also teaches a cryogenic storage system, comprising: at least one freezer port configured to receive a first sample box extracted from a respective freezer; a working chamber configured to maintain a cryogenic environment; an input/output (I/O) port configured to enable external access to samples; a box transport robot configured to transport the first sample box between the at least one freezer port, the working chamber, and the I/O port; and a picker robot configured to transport, within the working chamber, a sample tube between the first sample box and a second sample box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798